Central Pacific Plaza PO Box 3590 Honolulu Hawaii 96811-3590 Telephone 808-544-0500 Fax Line 808-531-2875 VIA EDGAR AND EMAIL July 11, 2014 Mr. Gus Rodriguez Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-4561 Re:Central Pacific Financial Corp. Form 10-K for Fiscal Period Ended December 31, 2013 (File No. 001-31567) Dear Mr. Rodriguez, On behalf of Central Pacific Financial Corp., a Hawaii corporation (the “Company”), we respectfully set forth below our responses to your response letter, dated June 19, 2014 (the “Comment Letter”), relating to comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) concerning the Company’s Form 10-K for the fiscal period ended December 31, 2013.Capitalized terms used herein and not otherwise defined herein have the meanings ascribed thereto in Form 10-K. For your convenience, we have included the Staff’s comments below in bold and have keyed our responses accordingly. The Company acknowledges that: · the Company is responsible for the adequacy and accuracy of disclosures in our SEC filing. · Staff comments or changes to disclosure in response to SEC staff comments do not foreclose the Commission from taking any action with respect to the filing. · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company will revise future filings to provide disclosure as noted in the responses that follow. Form 10-K for Fiscal Year Ended December 31, 2013 Critical Accounting Policies and Use of Estimates Allowance for Loan and Lease Losses, page 34 1. Please refer to the response to comment 1 of our May 8, 2014 letter. The comment was intended to elicit more transparency surrounding how you segment your loan portfolio and the categories therein for purposes of measuring impairment, particularly as that segmentation applies to the general allowance component of the allowance for loan and lease losses. The response appears to be consistent with what you have disclosed and; considering the significance of these estimates to your financial condition, results of operations, it appears overly abbreviated.Please tell us and revise future filings to address the following: · Please provide a more detailed discussion of how you segment the categories of the portfolio for purposes of determining the general allowance component of the allowance for loan losses. Your revisions should qualitatively and quantitatively clarify how you segmented the loan categories into homogeneous groups and how you identify and measure underlying losses of each segment. Response: The Company acknowledges the Staff’s comments and will revise its disclosures in all future filings to be consistent with the following: In determining the general allowance component of the Allowance for Loan and Lease Losses (“Allowance”), the Company utilizes a comprehensive approach to segment the loan portfolio into homogenous groups.Six criteria divide the Company’s loan portfolio into 128 homogenous subsectors. First, loans are divided by general geographic region (U.S. Mainland and Hawaii).Second, loans are subdivided according to FDIC classification (Construction, Commercial Mortgage, Commercial, Financial and Agricultural, Leases, Residential Mortgage, Consumer).Third, loans within the Construction category are further subdivided by collateral type (Commercial and Residential).Fourth, loans within the Residential Mortgage category are further subdivided by ownership type (Investor-owned and Owner-occupied).Fifth, loans are subdivided by State or for some by County (All Hawaii, Hawaii Island, Kauai, Maui, Oahu, Other Hawaii, All U.S. Mainland, Los Angeles/Orange County CA, Riverside/San Bernardino CA, Sacramento/Placer/El Dorado/Yolo CA, San Diego CA, Washington/Oregon, Other U.S. Mainland). Finally, loans are further subdivided by Risk Rating (Pass, Special Mention, Substandard, and Doubtful). For the purpose of determining general allowance loss factors, loss experience is derived from charge-offs and recoveries.The calculation of subsector loss factors involve the summation of charge-offs and recoveries that occurred within the last eight quarters (for loans secured by real estate) or four quarters (for all other loans) divided by the average loan balance over the look-back period. A rolling eight quarter period is utilized for FDIC classifications involving real estate collateral to account for prolonged loss recognition and ultimate disposition periods associated with loans secured by real estate. The four or eight quarter period is referred to as the look-back period. A charge-off occurs when the Company makes the determination that an amount of debt is deemed to be uncollectible.Loans are also charged off when it is probable that a loss has been incurred and it is possible to make a reasonable estimate of the loss.Charge-offs are classified into subsectors according to the underlying loan’s primary geography, loan category, collateral type (if applicable), investment type (if applicable), state/county, and the risk rating of the loan one year prior to the charge-off.For each subsector secured by real estate, the cumulative charge-offs are determined by summing all subsector-specific charge-offs that occurred within the last eight quarters.For all other subsectors, the cumulative charge-offs are determined by summing all subsector-specific charge-offs that occurred within the last four quarters. A recovery occurs when a loan that is classified as a bad debt was either partially or fully charged off and has been subsequently recovered. Recoveries from loans secured by real estate are classified according to the subsector of the earliest associated charge-off of the loan within the last eight quarters.Recoveries from all other loans are classified according to the earliest associated charge-off of the loan within the last four quarters.Cumulative recoveries are determined for each subsector by summing the subsector-specific recoveries. Subsector losses are measured by subtracting each subsector’s cumulative recoveries from their respective cumulative charge-offs.Subsector losses are then divided by the subsector loan balance averaged over the relevant time period (again, eight quarters for loans secured by real estate, four quarters for all others) to determine each subsector’s historical loss rate.The sum of each subsector’s historical loss rate plus a region-specific economic/market qualitative adjustment and category-specific other qualitative adjustment is then multiplied by the subsector’s period-ending loan balance to determine each subsector’s general allowance provision.The sum of the 128 subsector general allowance provisions represents the general allowance provision of the entire portfolio. · Please provide the loss experience used to measure the losses in each of the segments of your loan portfolio for each period presented and discuss changes between periods. Discuss, to the extent applicable, how the loss experience is weighted. Response: The Company acknowledges the Staff’s comments and has provided the loss experience table used to measure losses in each of the categories and a discussion of the changes below. Net Charge-Offs for Applicable Look back Period by Major Segments Year Ended December 31, Hawaii Mainland Hawaii Mainland Hawaii Mainland Hawaii Mainland (Dollars in thousands) Commercial, financial and agricultural $ $
